Name: Commission Regulation (EEC) No 2133/81 of 28 July 1981 amending Regulation (EEC) No 1850/81 amending and derogating from Regulation (EEC) No 1530/78 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 209/ 10 Official Journal of the European Communities 29 . 7. 81 COMMISSION REGULATION (EEC) No 2133/81 of 28 July 1981 amending Regulation (EEC) No 1850/81 amending and derogating from Regula ­ tion (EEC) No 1530/78 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables the time limits tor processing contracts for that same marketing year should be further deferred ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ( ] ), as last amended by Regulation (EEC) No 111 8/8 1 ( 2 ), and in particular Article 3c thereof, Whereas Article 1 (2) of Commission Regulation (EEC) No 1530 /78 (3 ), as last amended by Regulation (EEC) No 2096/81 (4 ) fixes the time limits for concluding processing contracts for, in particular, tomatoes, peaches, hard cherries and other sweet cher ­ ries ; whereas, by way of derogation from the said Article 1 (2), in order to take account of the disposal of the harvest of those products, the time limits for concluding the contracts in question for the 1981 /82 marketing year were deferred by Article 2 of Regula ­ tion (EEC) No 1850 / 81 (5 ) ; Whereas, in view of the delay which occurred in the publication of the said Regulation (EEC) No 1850/81 , The first paragraph of Article 2 of Regulation (EEC) No 1850/81 is hereby replaced by the following : 'By way of derogation from Article 1 (2) of Regula ­ tion (EEC) No 1530/78 , contracts for the 1981 /82 marketing year may be concluded up to 31 July in respect of cherries , peaches and tomatoes .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 July 1981 . For the Commission The President Gaston THORN ( 1 ) OJ No L 73 , 21 . 3 . 1977 , p . 1 . (2) OJ No L 118 , 30 . 4 . 1981 , p . 10 . (&gt;) OJ No L 179, 1 . 7 . 1978, p. 21 . ( «) OJ No L 204, 24 . 7 . 1981 , p . 17 . (5 ) OJ No L 183 , 4 . 7 . 1981 , p . 28 .